Citation Nr: 1036721	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  10-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS).

2.  Entitlement to service connection for carpal tunnel syndrome 
of the left upper extremity.

3.  Entitlement to service connection for carpal tunnel syndrome 
of the right upper extremity.

4.  Entitlement to service connection for Peyronie's disease.

5.  Entitlement to service connection for Dupuytren's 
contracture.

6.  Entitlement to service connection for a bone spur of the 
right elbow.

7.  Entitlement to service connection for left shoulder 
disability.

8.  Entitlement to service connection for dysarthria.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the 
Army National Guard from August 1972 to February 1973, and in 
August 1973, June 1974, May 1975, June 1975, June 1976, June 
1977, and July 1977.  

These matters come before the Board of Veterans' Appeals (Board) 
from a November 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South 
Dakota.  

The appellant's attorney submitted additional written evidence, 
dated in May 2010, along with a written waiver of RO 
consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appellant's motion to advance the 
claim was received in April 2010 and granted in August 2010.


FINDINGS OF FACT

1.  The appellant is not a veteran for purposes of his claims.


2.  The competent credible evidence of record demonstrates that 
ALS was manifested more than three decades after separation from 
ACDUTRA and there is no competent credible evidence causally 
relating the appellant's ALS to an established event, injury, or 
disease during ACDUTRA or INACDUTRA. 

3.  The competent credible evidence of record demonstrates that 
bilateral carpal tunnel syndrome of the upper extremities was 
manifested more than three decades after separation from ACDUTRA 
and there is no competent credible evidence causally relating the 
appellant's bilateral carpal tunnel syndrome to an established 
event, injury, or disease during ACDUTRA or INACDUTRA. 

4.  The earliest clinical evidence of record of a diagnosis of 
Peyronie's disease is 2009, more than three decades after 
service, and there is no competent credible evidence of record 
causally relating the appellant's Peyronie's disease to an 
established event, injury, or disease during ACDUTRA or 
INACDUTRA.

5.  The competent credible evidence of record demonstrates that 
Dupuytren's contracture was manifested more than three decades 
after separation from ACDUTRA and there is no competent credible 
evidence causally relating the appellant's Dupuytren's 
contracture to an established event, injury, or disease during 
ACDUTRA or INACDUTRA 

6.  The competent credible evidence of record demonstrates that a 
bone spur of the right elbow was manifested more than three 
decades after separation from ACDUTRA and there is no competent 
credible evidence causally relating the appellant's bone spur to 
an established event, injury, or disease during ACDUTRA or 
INACDUTRA 

7.  There is no competent clinical evidence of record of a left 
shoulder disability.  

8.  The competent credible evidence of record demonstrates that 
the appellant reported that his left shoulder pain began after he 
fell from a deer stand more than three decades after separation 
from ACDUTRA and there is no competent credible evidence causally 
relating the appellant's left shoulder pain to an established 
event, injury, or disease during ACDUTRA or INACDUTRA 

9.  The competent credible evidence of record demonstrates that 
dysarthria was manifested more than three decades after 
separation from ACDUTRA and there is no competent credible 
evidence causally relating the appellant's dysarthria to an 
established event, injury, or disease during ACDUTRA or INACDUTRA 


CONCLUSIONS OF LAW

1.  ALS was not incurred in, or aggravated by, active service, 
nor may it be presumed to have been. 38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.318 
(2009).

2.  Carpal tunnel syndrome of the left upper extremity was not 
incurred in, or aggravated by, active service, nor may it be 
presumed to have been. 38 U.S.C.A. §§ 101(2), 1101, 1110, 1111, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.6, 3.303, 3,307, 3.309.

3.  Carpal tunnel syndrome of the right upper extremity was not 
incurred in, or aggravated by, active service, nor may it be 
presumed to have been. 38 U.S.C.A. §§ 101(2),1101, 1110, 1111, 
1131, 1137, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309. 

4.  Peyronie's disease was not incurred in, or aggravated by, 
active service. 38 U.S.C.A. §§ 101(2),1101, 1110, 1111, 1131, 
1137, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.303.

5.  Dupuytren's contracture was not incurred in, or aggravated 
by, active service. 38 U.S.C.A. §§ 101(2),1101, 1110, 1111, 1131, 
1137, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.303.

6.  Bone spur of the right elbow was not incurred in, or 
aggravated by, active service. 38 U.S.C.A. §§ 101(2),1101, 1110, 
1111, 1131, 1137, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 
3.303.

7.  A left shoulder disability was not incurred in, or aggravated 
by, active service. 38 U.S.C.A. §§ 101(2),1101, 1110, 1111, 1131, 
1137, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.303.

8.  Dysarthria was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been. 38 U.S.C.A. §§ 
101(2),1101, 1110, 1111, 1131, 1137, 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.6, 3.303. 3.307. 3.309


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In correspondence to the appellant in September 2009, VA informed 
the appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The correspondence also notified the appellant that 
disability rating(s) and effective date(s) would be assigned, in 
the event of award of the benefit(s) sought, as required by the 
Court in Dingess/Hartman.   

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claims, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
appellant's service treatment records (STRs), and private 
examination and treatment reports, as well as the appellant's 
statements in support of his claims.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record for which VA has a duty to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claims for which VA has a duty to obtain.  In 
September 2009 correspondence, VA requested the appellant to 
submit any treatment records related to his claimed conditions, 
to include doctor, hospital, laboratory, x-rays, and physical 
therapy records.  He was also requested to submit a completed VA 
Form 21-4142, Authorization and Consent to Release Information, 
if he wished VA to try to obtain the records.  The evidence of 
record does not include a completed VA Form 21-4142 from the 
appellant.  In October 2009, VA again requested the appellant to 
submit a completed VA Form 21-4142 for each pertinent health care 
provider.  Again, the appellant failed to submit the form.  The 
duty to assist is not a one-way street.  If a appellant wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Board notes that the appellant is 
represented by an attorney in these matters, and has not provided 
any reason why he, or his attorney, cannot submit a VA Form 21-
4142 or pertinent medical records.  The Board finds that the 
appellant's failure to submit a completed VA Form 21-4142 
prevents VA from obtaining possible probative records; therefore, 
VA has no further duty to assist in obtaining any such records.

The Board finds that VA examinations and opinions with regard to 
the issues on appeal are not warranted.  The Secretary's 
obligation under 38 U.S.C. § 5103A(d) to provide the appellant 
with a medical examination or to obtain a medical opinion occurs 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent evidence on file for the Secretary 
to make a decision on the claim. McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).  As is discussed in greater detail below, the 
service treatment record (STRs) are negative for any complaints 
or findings related to the issues on appeal.  In addition, the 
appellant has not averred any specific incident or injury during 
service.  On his claim form, the appellant listed the dates of 
his disabilities as beginning in 1994, 1995, and 2008.  The 
appellant's last period of ACDUTRA ended in 1977.  As the record 
does not establish the occurrence of an event in service, to 
which current disability may be related, a VA examination/opinion 
is not warranted.  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom under 
conditions other than dishonorable."

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain diseases become manifest to a degree of 10 
percent or more within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Active duty includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. 
§ 3.6(a).

The development of amyotrophic lateral sclerosis (ALS) manifested 
at any time after discharge or release from active military, 
naval, or air service is sufficient to establish service 
connection for that disease, except if there is affirmative 
evidence that amyotrophic lateral sclerosis was not incurred 
during or aggravated by active military, naval, or air service, 
or if there is affirmative evidence that amyotrophic lateral 
sclerosis is due to the veteran's own willful misconduct, or if 
the veteran did not have active, continuous service of 90 days or 
more. 38 C.F.R. § 3.318 (2009).

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.



Amyotrophic Lateral Sclerosis (ALS)

In 2009, the appellant was diagnosed with ALS.  Effective 
September 23, 2008, VA issued a new regulation establishing 
presumptive service connection for ALS.  The regulation provides 
that the development of ALS manifested at any time after 
discharge or release from active military, naval, or air service 
is sufficient to establish service connection for that disease. 
38 C.F.R. § 3.318 (2009).

The appellant contends that he is entitled to presumptive service 
connection for ALS on the basis that he had over 90 active 
continuous days of service.  However, his DD 214 specifically 
notes that he was a member of the National Guard from August 1972 
to February 1973 and that his service was ACDUTRA (See remarks 
section of DD 214).  In addition, the appellant's National Guard 
(NG) Form 23 reflects that he did not have 90 days of continuous 
service at any other time.  Therefore, he is not considered to 
have been on active service unless the evidence of record 
establishes that he was disabled from an injury during ACDUTRA or 
INACDUTRA or that he was disabled from a disease during ACDUTRA.  
The evidence of record, as discussed below, does not establish 
any such disability.

The appellant's STRs are negative for any complaints or treatment 
for disabilities.  The appellant noted in his March 1972 report 
of medical history that he was in "good health".  He did not 
report that he had ever had a health problem.  His March 1972 
report of medical examination reflects that his physical 
condition was noted to be normal upon clinical evaluation, with 
the exception of a tattoo.  The appellant noted in his January 
1976 report of medical history that he was in "good health".  
He did not report that he had ever had a health problem.  His 
January 1976 report of medical examination reflects that his 
physical condition was noted to be normal upon clinical 
evaluation.  Thus, the evidence of record does not establish that 
the appellant was disabled from an injury during ACDUTRA or 
INACDUTRA or that he was disabled from a disease during ACDUTRA.  
Moreover, the appellant has not provided any evidence that he was 
disabled from an injury incurred or aggravated during service, or 
that he had a disease during ACDUTRA.  

As noted above, 38 C.F.R. § 3.318 relates to the presumptive 
service connection.  The advantages of evidentiary presumptions, 
such as 38 C.F.R. § 3.318 do not extend to those who claim 
service connection based on a period of ACDUTRA or INACDUTRA. 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the 
Board did not err in not applying presumptions of sound condition 
and aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. App. 
60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve veteran status for purposes of that 
claim.").  The evidence of record does not reflect any 
manifestation of ALS, or other disability, in service.

The appellant's attorney has argued that VA has not rebutted the 
presumption of 38 C.F.R. § 3.318; however, the Board need not 
rebut the presumption because it does not apply, as discussed 
above.  

Based on the foregoing, the appellant is not entitled to 
presumptive service connection under 38 C.F.R. § 3.318.  
Moreover, he is not entitled to presumptive service connection 
under 38 C.F.R. §§  3.307 or 3.309 as he was not on active 
service, and his ALS did not manifest within one year of 
separation from such service.

The Board has also considered whether the appellant is entitled 
to service connection on a direct incurrence basis.  The first 
element of a service connection claim is that there must be 
medical evidence of a current disability.  The record reflects 
that the appellant was diagnosed with ALS in 2009.  Therefore, 
the Board finds that the first element has been met.

The second requirement for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  As 
noted above, there is no evidence of record of an in-service 
incurrence or aggravation of an injury or disease.  The 
appellant's STRs are entirely negative for any complaints, and 
reflect that he noted that he was in good health in service.  The 
appellant has not provided any evidence to the contrary.  The 
Board finds that the second element has not been met.

The third requirement for service connection is competent 
credible evidence of a nexus between the appellant's ALS and an 
in-service disease or injury.  As there was no in-service 
incident, the third element cannot logically be met.  The record 
does not include any medical evidence or opinion indicating a 
medical nexus between the appellant's ALS and his ACDUTRA, and 
neither the appellant nor his representative has identified, or 
alluded to, the existence of any such opinion. Consequently, the 
Board finds that entitlement to service connection for ALS is not 
warranted.

The Board acknowledges that the appellant is competent to report 
symptoms of ALS that he has experienced.  See Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  A July 2009 
private medical report reflects that the appellant reported that 
his symptoms began approximately six months earlier, or in 
January 2009, more than three decades after his last National 
Guard service.  Thus, there is no evidence, and the appellant has 
not averred, that he has had a continuity of symptomatology since 
service.  

In sum, as the Board has determined that ALS was not incurred in 
or aggravated during the appellant's ACDUTRA service, the 
appellant's period of ACDUTRA service does not qualify as active 
military service, and he does not achieve veteran status for 
purposes of his claim.  In the absence of demonstration of 
continuity of symptomatology by credible evidence, or a competent 
clinical opinion relating the appellant's ALS to service, the 
initial demonstration of ALS more than three decades after 
separation from National Guard service is too remote to be 
reasonably related to service.  Although the appellant is 
competent to report that he has current symptoms, he has not been 
shown to possess the requisite skills or training necessary to be 
capable of making competent etiological opinions.  

The Board notes that the appellant's attorney argues that the 
appellant should be treated the same as veterans who served on 
active service; thus essentially arguing a theory of equitable 
relief.  The Board, however, is without authority to grant this 
claim on an equitable basis and instead is constrained to follow 
the specific provisions of law. See Taylor v. West, 11 Vet. App. 
436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The law is dispositive in this matter, and the Board is bound in 
its decisions by the statutes enacted by the Congress of  the 
United States and VA regulations issued to implement  those laws.  
See 38 U.S.C.A. § 7104(c).  See, generally,  Owings v. Brown, 8 
Vet. App. 17, 23 (1995).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection for ALS is not warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Carpal Tunnel Syndrome 

A June 2009 private medical record reflects that EMG nerve 
conduction studies were performed on the appellant's upper 
extremities.  The study demonstrated bilateral chronic mild to 
moderate carpal tunnel syndrome of the wrists.  The study 
indicated mild neurogenic changes in multiple myotomal 
distributions suggesting possible motor neuron disease.  A 
subsequent July 2009 record reflects probable motor neuron 
disease based on the appellant's symptoms and motor neuron 
changes on the EMG.  

The evidence of record is negative for any complaints of, or 
treatment for, upper extremity disabilities in service, and there 
is no indication that the appellant's carpal tunnel syndrome is 
causally related to service.  The appellant noted in his January 
1976 report of medical history that he was in "good health".  
He did not report that he had ever had a health problem.  His 
January 1976 report of medical examination reflects that his 
physical condition was noted to be normal upon clinical 
evaluation.  
As the earliest clinical evidence of carpal tunnel syndrome is 
more than thirty years after service, and there are no clinical 
or lay statements of record which establish the existence of 
symptoms during a period of service, the appellant is not 
entitled to the presumptions of 38 C.F.R. §§ 3.307 and 3.309.

Moreover, as there is no clinical evidence of record which 
causally relates the appellant's carpal tunnel syndrome to 
service, service connection is not warranted.  

Peyronie's Disease

The appellant avers that he has Peyronie's disease.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007), defines 
Peyronie's disease as the induration of the corpora cavernosa of 
the penis, producing a painful fibrous chordee and penile 
curvature.  A July 2009 private medical report reflects 
"[u]rologist diagnosed with Peyroine's [sic] disease (?scar 
tissue from trauma) . . . "  

The appellant's STRs are negative for any complaints or treatment 
regarding his penis.  The appellant noted in his January 1976 
report of medical history that he was in "good health".  He did 
not report that he had ever had a health problem.  His January 
1976 report of medical examination reflects that his physical 
condition was noted to be normal upon clinical evaluation.  

The evidence reflects that the appellant's Peyronie's disease may 
be related to possible scar tissue and trauma; however there is 
no indication whatsoever, either by medical record, or statements 
of the appellant or others, that any such trauma or scar tissue 
occurred during service.  The appellant, in his claim, noted that 
his Peyronie's disease began in 1995, approximately two decades 
after his National Guard service.  Thus, there is no evidence of 
continuity of symptomatology since service.  Moreover, there is 
no evidence that indicates in any way that the appellant's 
Peyronie's disease is related to service; therefore, service 
connection is not warranted.  
 


Dupuytren's 

The appellant avers that he has Dupuytren's contracture .  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007), defines 
Dupuytren's contracture as "flexion contractor of a finger 
caused by shortening, thickening and fibrosis of the palmar 
fascia; sometimes associated with long-standing epilepsy.  
Applied also to flexion deformity of a toe caused by involvement 
of the plantar fascia."  A July 2009 private medical report 
reflects "Dupretryn's [sic]on hands".  There is no clinical 
evidence of record of a diagnosis of Dupretryn's contracture of 
the feet.  In this regard, the Board acknowledges a July 2009 
medical record that reflects "upgoing toes", but fails to state 
a diagnosis.
 
The appellant's STRs are negative for any complaints or treatment 
regarding his hands or feet.  The appellant noted in his January 
1976 report of medical history that he was in "good health".  
He did not report that he had ever had a health problem.  His 
January 1976 report of medical examination reflects that his 
physical condition was noted to be normal upon clinical 
evaluation.  There is no indication whatsoever, either by medical 
record, or statements of the appellant or others, that the 
appellant had Dupretryn's contracture, or symptoms of Dupretryn's 
contracture, in service.  The appellant, in his claim, noted that 
his Dupretryn's contracture began in 1995, approximately two 
decades after his National Guard service.  Thus, there is no 
evidence of continuity of symptomatology since service.  
Moreover, there is no evidence that indicates in any way that the 
appellant's Dupretryn's contracture is related to service; 
therefore, service connection is not warranted.  

Bone Spur of the right elbow

The appellant avers that he has a bone spur of the right elbow.  
The appellant's STRs are negative for any complaints or treatment 
regarding his right elbow.  The appellant avers that he has had 
the bone spur since 1994, or approximately 18 years after his 
last National Guard service.  

There is no radiographic evidence of record which reflects that 
the appellant has a bone spur.  A July 2009 private medical 
report lists a bone spur of the right elbow under 
"musculoskeletal" review of systems.  

The appellant noted in his January 1976 report of medical history 
that he was in "good health".  He did not report that he had 
ever had a health problem.  His January 1976 report of medical 
examination reflects that his physical condition was noted to be 
normal upon clinical evaluation.  The appellant has not averred 
that he injured his elbow in service.  In addition, there is no 
evidence of record that his bone spur of the right elbow is in 
any way related to service.  Therefore, service connection is not 
warranted.  

Left Shoulder 

The appellant avers that he has a left shoulder disability.  A 
July 2009 private medical report reflects that the appellant 
complained of shoulder pain on the left after falling out of a 
deer stand in December.
 
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and of 
itself constitute a disability for which service connection may 
be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

As a service connection claim requires, at a minimum, medical 
evidence of a current disability, the appellant's claim for 
service connection for a left shoulder disability is not 
warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Even if the appellant had a diagnosed left shoulder disability, 
the appellant's STRs are negative for any complaints or treatment 
regarding his left shoulder.  Moreover, there is no evidence that 
indicates in any way that the appellant's left shoulder pain is 
related to service.  The appellant noted in his January 1976 
report of medical history that he was in "good health".  He did 
not report that he had ever had a health problem.  His January 
1976 report of medical examination reflects that his physical 
condition was noted to be normal upon clinical evaluation.  There 
is no evidence of continuity of symptomatology since service, and 
the Veteran, on his claims form, listed the date of onset of 
disability as December 2008, more than three decades after his 
last service.

The evidence of record is against a finding that the appellant 
has a left shoulder disability causally related to service; 
therefore, service connection is not warranted.

Dysarthria

The appellant avers that he has dysarthria. DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (31st Ed. 2007), defines dysarthria as a 
speech disorder consisting of imperfect articulation due to loss 
of muscle control after damage to the central or peripheral 
nervous system.  A July 2009 private medical record reflects that 
the appellant complained of his speech becoming slurred within 
the previous one to two months.  It was noted that drooling came 
first, then his speech became slurred.  His wife reportedly 
noticed that he had a wet raspy voice and constant clearing of 
the throat.  The drooling was gone and the speech better at the 
July 2009 examination.  

The appellant's STRs are negative for any complaints or treatment 
regarding his speech.  Moreover, there is no evidence that 
indicates in any way that the appellant may have dysarthria 
related to service.  The appellant noted in his January 1976 
report of medical history that he was in "good health".  He did 
not report that he had ever had a health problem.  His January 
1976 report of medical examination reflects that his physical 
condition was noted to be normal upon clinical evaluation.  

As the earliest clinical evidence of dysarthria is more than 
thirty years after service, and there are no lay statements of 
record which establish the existence of symptoms during a period 
of service, the appellant is not entitled to the presumptions of 
38 C.F.R. §§ 3.307 and 3.309.

Moreover, as there is no clinical evidence of record which 
causally relates the appellant's dysarthria to service, service 
connection is not warranted.  



Conclusion

The Board is sympathetic toward the appellant and grateful for 
his service to our country. However, based on the foregoing 
evidence, the claims for entitlement to service connection must 
be denied.  The appellant is not entitled to the presumptions of 
38 C.F.R. § 3.307, 3.309, and 3.318 as he is not considered a 
"veteran" under the regulations.  The evidence of record does 
not include any medical opinion causally relating the appellant's 
disabilities to service.  There is no evidence of record that the 
appellant has had continuity of symptomatology since service.  
While the appellant is competent to report that he has current 
symptoms of disabilities, he has not been shown to possess the 
requisite skills or training necessary to be capable of making 
competent etiological opinions.  In arriving at the decision to 
deny the claims, the Board has considered the applicability of 
the benefit-of- the-doubt doctrine.  As the preponderance of the 
evidence is against the claims, that doctrine is not applicable. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

The Board also notes that the appellant's representative has 
asserted that his disabilities of carpal tunnel syndrome, 
Peyronie's Disease, Dupuytren's, bone spur of right elbow, left 
shoulder disability, and dysarthria, are related to ALS.  The 
issue of whether service connection for the above stated 
disabilities is warranted on a secondary basis is not before the 
Board as it has not been adjudicated by the RO.  Nevertheless, 
service connection secondary to ALS may not be granted as a 
matter of law as the appellant is not service-connected for ALS. 






ORDER

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS) is denied.

Entitlement to service connection for carpal tunnel syndrome of 
the left upper extremity is denied.

Entitlement to service connection for carpal tunnel syndrome of 
the right upper extremity is denied.

Entitlement to service connection for Peyronie's disease is 
denied.

Entitlement to service connection for Dupuytren's contracture is 
denied.

Entitlement to service connection for bone spur of the right 
elbow is denied.

Entitlement to service connection for left shoulder disability is 
denied.

Entitlement to service connection for dysarthria is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


